Citation Nr: 0412856	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
tonsil as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for end stage 
renal/kidney disease as a result of exposure to ionizing 
radiation.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1965.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural matter.

In conjunction with his appeal, the veteran requested a 
hearing before the Board in Washington, D.C.  The record 
discloses the veteran was scheduled for a hearing in April 
2004, but did not report on the scheduled dated.  
Correspondence received from the veteran in April 2004 
indicates he is currently incarcerated in Nashville, 
Tennessee.  He requested another hearing date and provided 
information regarding his potential release dates.  The Board 
notes that the requested hearing must be scheduled.  Since 
"Travel Board hearings" are scheduled by the RO, this matter 
should be returned to the RO for the purpose of satisfying 
this procedural due process obligation.  See 38 C.F.R. § 
20.704(d) (2003).

Additionally, the Board notes that VA has a statutory 
obligation to assist the veteran in the development of his 
claim.  The duty to assist incarcerated veterans requires VA 
to tailor its assistance to meet the peculiar circumstances 
of confinement as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
United States Court of Appeals for Veterans Claims has held 
that the Secretary is not authorized by statute or regulation 
to subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Board is 
aware that in some instances penal institutions have 
permitted incarcerated veterans to attend VA hearings, with 
guards.  This is not a matter within VA's power, and the 
veteran is advised to make his request to the proper 
authority within his institution.

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

The RO should schedule the veteran for a 
Travel Board (or videoconference) Hearing in 
accordance with applicable procedures.  The 
veteran and his representative, if one is 
selected, should be provided with notice as 
to the time and place to report for said 
hearing.

Thereafter the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


